

Exhibit 10.3


TRANSACT TECHNOLOGIES INCORPORATED
2014 EQUITY INCENTIVE PLAN
DEFERRED STOCK AWARD AGREEMENT




This agreement (the “Agreement”) evidences an award (the “Award”) of deferred
stock granted on [●] to the Grantee named below (“Grantee”) pursuant to and
subject to the terms of the 2014 Equity Incentive Plan, as from time to time
amended (the “Plan”) of TransAct Technologies Incorporated (the “Company”).  The
Agreement is subject in its entirety to the provisions of the Plan, which are
incorporated by reference in this Agreement.  In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan shall
control.  Except as otherwise defined herein, all capitalized terms used herein
have the same meaning as in the Plan.


1.              GRANTEE.                            [●]


2.              NATURE OF AWARD.


The Company agrees to transfer to Grantee on the date of grant specified in
Section 4, and subject to the terms and conditions of the Plan and the Award,
the number of shares of Stock specified in Section 3, subject to adjustment
pursuant to Section 7.  If Grantee dies prior to the date of transfer, the
Company shall instead transfer the shares to Grantee’s beneficiary designated
prior to death in a manner acceptable to the Company (or, if no such beneficiary
has been so designated, to Grantee’s estate) (such designated beneficiary or the
estate, as the case may be, being herein referred to as Grantee’s
“Beneficiary”).  The Award is unfunded and unsecured, and Grantee’s rights to
any Stock hereunder shall be no greater than those of an unsecured general
creditor of the Company.  The Award may not be assigned, transferred, pledged,
hypothecated or otherwise disposed of, except for disposition at death as
provided above.  The Award does not entitle Grantee to any rights as a
shareholder with respect to any shares of Stock subject to the Award, unless and
until such shares of Stock have been transferred to Grantee.


3.              NUMBER OF SHARES OF DEFERRED STOCK.  [●]


4.              DATE OF GRANT OF AWARD:  [●]


5.              DELIVERY OF SHARES.


The number of shares of Stock specified in Section 3, as adjusted pursuant to
Section 7, shall be delivered upon the earliest to occur of the following:


(a)  
[●];


 
 

--------------------------------------------------------------------------------

 


(b)       The date of a Change in Control that also qualifies as a “change in
control event” (as defined in Section 1.409A-3(i)(5) of the Treasury Regulations
under Section 409A); or


(c)       The date of the Grantee’s “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury Regulations under Section 409A) from the
Company;


provided, that in the event the Shares become deliverable under (b) above, they
may be delivered, in the discretion of the Company, as early as (but not earlier
than) thirty (30) days prior to the consummation of the “change in control”
event; and further provided, that in the event the shares become deliverable
under (c) above and if, at such time, the Grantee is deemed a “specified
employee” within the meaning of Section 409A, as determined by the
Administrator, the shares shall instead be delivered on the date that follows
the Grantee’s separation from service by six (6) months (or, if earlier, to the
extent consistent with the requirements of Section 409A, upon a payment event
described in (a) or (b)).
 
6.              DIVIDENDS.


Grantee shall not be entitled to any dividends or other distributions, including
amounts in lieu of dividends, with respect to shares of Stock subject to the
Award except as to shares of Stock actually transferred to Grantee under Section
5 above as to which Grantee is the record owner on the record date for the
dividend or other distribution.


7.              ADJUSTMENTS.


The Award and the shares of Stock subject to the Award are subject to adjustment
as provided in Section 7(c) of the Plan.


8.              WITHHOLDING.


Grantee or Beneficiary shall, no later than the date on which any share of Stock
is transferred to Grantee or Beneficiary and as a condition to such transfer,
pay to the Company in cash, or make arrangements satisfactory to the Committee
regarding payment of, any Federal, state, or local taxes of any kind required by
law to be withheld with respect to such income.  If any taxes are required to be
withheld by the Company prior to such transfer of such share of Stock (for
example, upon the vesting of the right to receive such share), the Grantee or
Beneficiary must (i) pay such taxes timely in cash by separate payment, (ii)
instruct the Company to withhold the required taxes from other amounts payable
to Grantee or Beneficiary, (iii) deliver shares of Stock or Restricted Stock
Units that have a fair market value equal to the required tax amount, or (iv)
make other arrangements for the payment of such taxes as the Administrator
determines in its discretion.  If Grantee or Beneficiary does not timely elect a
method to pay such taxes, the Company may require Grantee or Beneficiary to make
any required tax payment by any of (ii), (ii) or (iv) above as the Administrator
determines in its sole discretion.


 
 

--------------------------------------------------------------------------------

 


9.              SECTION 83(b) NOT APPLICABLE.


The Participant expressly acknowledges that because the Award does not give to
Grantee a present ownership right in any Stock, but only consists of an unfunded
and unsecured promise by the Company to deliver shares of Stock in the future,
it is not possible to make a so-called “83(b) election” with respect to the
Award.


10.              EFFECT ON EMPLOYMENT.
 
Neither the grant of this Award, nor the delivery of any shares hereunder, will
give the Participant any right to be retained in the employ of the Company or
any of its Affiliates or affect the right of the Company or any of its
Affiliates to discharge or discipline such Participant at any time.
 


11.              SECTION 409A; LIMITATION OF LIABILITY.


This Award is intended to comply with Section 409A, and will be construed and
interpreted accordingly.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Award are
exempt from or comply with Section 409A, and in no event will the Company, any
Affiliate, the Administrator, or any person acting on behalf of the Company, any
Affiliate or the Administrator, be liable to the Participant or to the estate or
beneficiary of any Participant by reason of the acceleration of income, or any
additional tax, penalties, interest or other expenses, asserted by reason of the
failure of the Award to satisfy the requirements of Section 409A, or by reason
of Section 4999 of the Code, or otherwise asserted with respect to the Award.



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.




TransAct Technologies Incorporated




By:              __________________________
Name:              Bart C. Shuldman
Title:              Chairman and CEO






Acknowledged and agreed:




__________________________________
Grantee:  [●]


Dated:              [●]



 
 

--------------------------------------------------------------------------------

 
